            Case 1:18-cr-00075-TC Document 56 Filed 09/12/19 Page 1 of 3



JOHN W. HUBER, United States Attorney (No. 7226)
JACOB J. STRAIN, Assistant United States Attorney (No. 12680)
JAMIE Z. THOMAS, Assistant United States Attorney (No. 9420)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
______________________________________________________________________________

                         IN THE UNITED STATES DISTRICT COURT

                      DISTRICT OF UTAH, NORTHERN DIVISION


UNITED STATES OF AMERICA,                       :   Case No. 1:18-CR-00075 TC

                     Plaintiff,                 :
                                                    SIXTEENTH NOTIFICATION OF
       v.                                       :   COMPLIANCE AND REQUEST FOR
                                                    RECIPROCAL DISCOVERY
                                                :
ROBERT GLEN MOURITSEN,
                                                :
                  Defendant.              Judge Tena Campbell
______________________________________________________________________________

       The United States of America, by and through the undersigned, hereby files its

notification of compliance with its discovery obligations in this case and request for

reciprocal discovery from the defendant.

       The United States gives notice that the following is being or has been provided to

counsel for defendant:

 Description                      Bates Beg #                 Bates End #

                                  INT-07-00470                INT-07-00472



As additional discoverable material becomes available, such material will be provided

                                                1
          Case 1:18-cr-00075-TC Document 56 Filed 09/12/19 Page 2 of 3



within a reasonable time. Throughout this case, the United States will provide material

discoverable under Rules 16 and 26.2 of the Federal Rules of Criminal Procedure and the

Jencks Act without requiring the defendant to make a specific request for such material.

Upon the request of the defendant, the United States will permit and facilitate the

defendant=s own inspection, copying or photographing of those items described/defined

in Rule 16(a)(1)(E).

       The United States also hereby requests disclosure of evidence by the defendant

(also known as reciprocal discovery) pursuant to Rule 16(b) of the Federal Rules of

Criminal Procedure and DUCrimR 16-1(c).           By providing Rule 16 discovery without

requiring a specific request from the defense, the United States invokes a reciprocal

obligation on the defendant under DUCrimR 16-1(c), which states that the defendant

must allow the government to inspect and to copy the following, as further defined in

Rule 16 of the Federal Rules of Criminal Procedure:

              a.       Documents and tangible objects the defendant intends to introduce
                       as evidence at trial;

              b.    Reports of examinations and tests the defendant intends to introduce
                    at trial or that were prepared by a witness whom the defendant
                    intends to call at trial; and
             c.     A written summary of the testimony of any expert the defendant
                    intends to use a trial under Federal Rules of Evidence 702, 703 and
                    705.
The United States requests that the defendant provide to the government at a reasonable

time before trial, but no later than five working days before trial, copies of the material

referenced in this paragraph.    Further, the United States requests continuing compliance


                                              2
          Case 1:18-cr-00075-TC Document 56 Filed 09/12/19 Page 3 of 3



with the reciprocal discovery following the initial disclosure.

       The United States also hereby requests all written and recorded statements by any

witness other than the defendant whom the defendant intends to call at trial or a hearing

covered by the Jencks Act or Rule 26.2 of the Federal Rules of Criminal Procedure.

       DATED this 11th day of September, 2019.

                                             JOHN W. HUBER
                                             United States Attorney




                                             /s/ Jacob J. Strain
                                             JACOB J. STRAIN
                                             Assistant United States Attorney


                                     Certificate of Service

       I certify that on the 11th day of September, 2019, the SIXTEENTH NOTIFICATION

OF COMPLIANCE AND REQUEST FOR RECIPROCAL DISCOVERY was filed

electronically and caused to be served by electronic notice and/or via FedEx to the following:



Robert K. Hunt
UTAH FEDERAL DEFENDER OFFICE
46 W BROADWAY STE 110
SALT LAKE CITY, UT 84101



                                              /s/ E. Hernandez
                                             Litigation Support Specialist




                                                3
